Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30th, 2022 has been entered.
 

Response to Amendment
The amendment filed November 30th, 2022 does not place the application in condition for allowance.
The previous grounds for objection and rejection in the Office Action dated September 20th, 2022 have been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Objections
Claim 8 is objected to because of the following informalities.

Regarding Claim 8, Compound 5-4, 5-6 & 5-19 are identical.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry “1801999-71-2”.

In view of Claims 1 & 5, the STN Registry discloses a compound represented by Chemical Formula 1, where Ar-1 represents an unsubstituted C6-C20 aryl group and Ar2 represents a substituted C6-C20 aryl group, where L1 represents Chemical Formula 3, and Ar3 is a substituted fluorenyl group (Page 1).

In view of Claim 2, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  The STN Registry discloses that L2 is a direct bond (Page 1).

In view of Claim 4, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  The STN Registry discloses that Ar3 is a substituted fluorenyl group (Page 1).


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry “1814941-08-6”

In view of Claims 1-2 & 5, the STN Registry discloses a compound represented by Chemical Formula 1, where Ar1 and Ar2 are the same as each other and represent a C6-C20 aryl group, L1 is represented by Chemical Formula 4, L2 is a direct bond, and Ar3 is a substituted aryl group that is not substituted with a triazinyl group and attached to L2 (Page 1).

In view of Claim 3, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  The STN Registry discloses that Ar3 is a substituted fluorenyl group (Page 1).


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry “1814941-15-5”.


In view of Claim 8, the STN Registry discloses compound 4-35 (Page 1).



Claims 1-3, 5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tae et al. (KR 2012-0117693 A).  Tae et al. is mapped to the English machine translation provided by the EPO.

In view of Claims 1 & 5, Tae et al. teaches a compound represented by Chemical Formula 1, where Ar1 and Ar2 are different from each other and represent unsubstituted C6-C20 aryl groups, L1 is represent be Chemical Formula 2, where S1 is an unsubstituted heterocyclic group an p is 1, L2 is a direct bond and Ar3 represents a substituted phenyl group (See Annotated Tae et al. Compound 203, below).
Annotated Tae et al. Compound 203

    PNG
    media_image1.png
    416
    535
    media_image1.png
    Greyscale


In view of Claim 2, Tae et al. is relied upon for the reasons given above in addressing Claim 1. Tae et al. teaches L2 is a direct bond (See Annotated Tae et al. Compound 204, above).

In view of Claim 3, Tae et al. is relied upon for the reasons given above in addressing Claim 1.  Tae et al. teaches Ar3 is represented by a phenyl group that is not substituted with a triazinyl (See Annotated Tae et al. Compound 204, above).

In view of Claim 9, Tae et al. teaches an OLED (Page 1 – Lines 1-5) comprising: a first electrode; a second electrode provided to face the first electrode and other or more organic material layers provided between the first and second electrode (Page 1, Lines 15-24), wherein the one or more organic material layers comprise the compound of claim 1 (Page 9, Lines 7-12).

In view of Claim 10, Tae et al. is relied upon for the reasons given above in addressing Claim 9.  Tae et al. teaches the one or more organic material layers comprise an electron transport layer and the electron transport layer comprises the compound (Page 9, Lines 7-12).

In view of Claim 13, Tae et al. is relied upon for the reasons given above in addressing Claim 9. Tae et al. teaches the one or more organic material layers comprise an electron transport layer and the electron transport layer comprises the compound, and the one or more organic material layers comprise a light emitting layer and a hole transport layer (Page 9, Lines 7-12).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Examiner, Art Unit 1726